Citation Nr: 0942386	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral plantar fasciitis and metatarsalgia from December 
1, 2005 to February 21, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
plantar fasciitis and metatarsalgia of the right foot, status 
post fusion of the subtalar joint, effective 
April 1, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis and metatarsalgia of the left foot, 
effective April 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.   

The Board notes that at the time the Veteran filed his August 
2005 claim, he was rated at 30 percent for bilateral plantar 
fasciitis and metatarsalgia.  The March 2006 rating decision 
that is the subject of this appeal noted that the Veteran 
underwent surgery (on his right foot) on August 1, 2005 and 
again on February 21, 2006.  Consequently, the RO granted the 
Veteran a 100 percent temporary rating effective August 1, 
2005, pursuant to 38 C.F.R. § 4.30.  The rating returned to 
30 percent effective December 1, 2005.  The RO also granted a 
100 percent temporary rating effective February 21, 2006.  
The rating returned to 30 percent effective April 1, 2006.  

The RO issued a March 2007 rating decision in which it 
determined that it was more appropriate to rate the 
disability to each foot separately.  The Board notes that 
this resulted in an additional disability rating and is 
therefore more beneficial to the Veteran.  The Veteran 
continued to receive a 30 percent rating for his plantar 
fasciitis and metatarsalgia of the right foot, status post 
fusion of the subtalar joint.  The RO also granted a 10 
percent rating for plantar fasciitis and metatarsalgia of the 
left foot effective April 1, 2006.


FINDINGS OF FACT

1.  From December 1, 2005 to February 21, 2006, the Veteran's 
bilateral plantar fasciitis and metatarsalgia was not 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

2.  The Veteran's 30 percent rating effective April 1, 2006 
for plantar fasciitis and metatarsalgia of the right foot, 
status post fusion of the subtalar joint is the maximum 
allowable rating under Diagnostic Codes 5276-5284 pertaining 
to the foot.  

3.  The Veteran's service-connected plantar fasciitis and 
metatarsalgia of the left foot is not severe; with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.


CONCLUSIONS OF LAW

1.  From December 1, 2005 to February 21, 2006, the criteria 
for entitlement to a disability evaluation in excess of 30 
percent for the Veteran's service-connected bilateral plantar 
fasciitis and metatarsalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5276-5284 (2009).

2.  Effective April 1, 2006, the criteria for entitlement to 
a disability evaluation in excess of 30 percent for the 
Veteran's service-connected plantar fasciitis and 
metatarsalgia of the right foot, status post fusion of the 
subtalar joint have not been met inasmuch as the 30 percent 
rating is the maximum rating for a unilateral foot 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5276-5284 (2009).

3.  Effective April 1, 2006, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
Veteran's service-connected plantar fasciitis and 
metatarsalgia of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5276-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a March 2006 correspondence that fully 
complied with Dingess.  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F3d 1270 (fed. Cir. 2009).  Reviewing the 
October 2005, January 2006, and March 2006 correspondences in 
light of the Federal Circuit's decision, the Board finds that 
the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in February 2006 and July 2006, 
obtained medical opinions as to the severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  
 
The Veteran's service-connected plantar fasciitis and 
metatarsalgia of the bilateral feet has been rated by the RO 
under the provisions of Diagnostic Code 5276.  Under this 
regulatory provision, a rating of 50 percent is warranted for 
bilateral flatfeet that are pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating is warranted for 
unilateral flatfoot of this severity.

A rating of 30 percent is warranted for bilateral flatfeet 
that are severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 20 percent rating is warranted for unilateral 
flatfoot of this severity.    

A rating of 10 percent is warranted for bilateral or 
unilateral flatfeet that is moderate; weightbearing line over 
or medial to great toe, inward bowing of the tendon achillis, 
pain on manipulation and use of the feet.  

A noncompensable rating is warranted for symptoms relieved by 
built-up shoe or arch support.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  



Analysis

December 1, 2005 to February 20, 2006
In order to warrant a rating in excess of 30 percent for 
bilateral plantar fasciitis and metatarsalgia, the Veteran's 
disability would have to be pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Veteran underwent a VA examination in February 2006 in 
conjunction with a claim for a total disability rating based 
on individual unemployability (TDIU).  The Veteran stated 
that pain in his right foot began in approximately 1985.  He 
underwent surgery in August 2005 to fuse two bones in his 
hindfoot.  He underwent surgery again in February 2006 to 
remove two screws.  The Veteran complained that his right 
foot is in constant pain, with the present severity rating 8-
9/10.  He stated that flare-ups are precipitated by walking 
or standing.  They are alleviated by sitting and resting, 
along with elevation.  He reported experiencing flare-ups one 
to two hours per day, each one usually lasting an hour.  He 
stated that flare-ups impair his ability to perform daily 
functional activities.  He also stated that flare-ups impair 
his ability to do his job; and that he has missed two or 
three days of work in the past year as a result.  The Veteran 
stated that the only other disability that is a factor in his 
TDIU claim is a right knee disability (not on appeal).  He 
reported no other medical conditions that affect his TDIU 
claim.  

Upon examination, the Veteran showed dorsiflexion of the 
right foot/ankle from 10 to 20 degrees; plantar flexion from 
25 to 45 degrees; inversion from 10 to 30 degrees; and 
eversion from 5 to 20 degrees.  There was pain at the end 
points of dorsiflexion, inversion, and eversion.  Otherwise, 
there was no further limitation or pain with repeated effort.  

The Board finds that the evidence does not show pronounced 
bilateral plantar fasciitis and metatarsalgia.  To the 
contrary, the Veteran failed to list the left foot disability 
as a disability that affected his TDIU claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for bilateral 
plantar fasciitis and metatarsalgia from December 1, 2005 to 
February 21, 2006, must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Effective April 1, 2006
The Veteran underwent a VA examination in July 2006.  In the 
Veteran's September 2006 substantive appeal, he asserted that 
the examination was inadequate because it lasted only five to 
six minutes and the examiner never touched his feet.  
According to the examination report, the examiner found that 
the Veteran was a "good historian" (indicating that he 
spoke at length with the Veteran).  He also provided the 
results of range of motion studies and commented on the 
findings after repetitive use (indicating that range of 
motion testing was conducted numerous times).  As such, the 
Board finds that the examination and the examination report 
(summarized below) are adequate for rating purposes.  

The examiner noted that the Veteran underwent right foot 
surgery with open reduction and internal fixation with screws 
in August 2005; and that the screws were removed in February 
2006.  The Veteran complained that the pain in his right foot 
measured 7/10 and pain in his left measured 2-3/10.  He 
complained of stiffness, swelling, and easy fatigue in his 
right foot.  He reported that flare-ups occur with continued 
ambulation.  As a result, he is only working part time.  He 
denied any functional incapacitating episodes.  He did not 
use any assistive devices or corrective shoes.  He reported 
that he is limited in ambulation and standing; however, he is 
self sufficient in day-to-day activities.  

Upon examination, there was tenderness in the metatarsal 
areas bilaterally and also in the calcaneal area in the right 
foot additionally.  Range of motion of the right foot was 
dorsiflexion 10 degrees and plantar flexion 25 degrees with 
endpoint pain.  Inversion was 15 degrees and eversion was 5 
degrees in the right foot with pain throughout.  Repetitive 
use caused additional pain; but no change in range of motion.  
In the left foot, inversion was 25 degrees and eversion was 
15 degrees.  In 


all planes there was no associated pain or additional 
limitations with repetitive use.  There was slight edema in 
the right foot; but none in the left.  Gait was antalgic 
mildly with no additional calluses or skin breakdowns.  There 
were no vascular changes.  

In December 2006, the RO requested a medical examination to 
determine the relationship between the Veteran's plantar 
fasciitis and his recent fusion of the right subtalar joint.  
The examiner reviewed the claims and noted that there was 
clear documentation of degenerative changes about the 
hindfoot, particularly the calcaneus, prior to the surgical 
procedure on his right foot.  The ankle joint was not 
involved.  It was the hindfoot that was involved in both the 
plantar fasciitis and the degenerative joint disease.  The 
examiner noted July 1997 x-rays that showed degenerative 
spurring at posterior calcanei otherwise essentially negative 
examination.  

The examiner found no clear distinction or delineation 
between the two conditions of plantar fasciitis and the 
degenerative joint disease of the hind foot which led to the 
surgical procedure.  In his opinion, it was more likely than 
not that the surgical procedure was intricately related with 
the Veteran's service connected condition of plantar 
fasciitis.  The ankle joint itself was not involved in this 
process.  

The Board notes that a 30 percent rating is the maximum 
allowable rating for unilateral plantar fasciitis and 
metatarsalgia of the right foot, status post fusion of the 
subtalar joint.  As such, a rating in excess of 30 percent is 
not warranted. 

In order to warrant a rating in excess of 10 percent for 
plantar fasciitis and metatarsalgia of the left foot, the 
Veteran's disability must be severe; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  

At the Veteran's July 2006 VA examination, he complained of 
pain that rated a 
2-3/10.  Although he complained of stiffness, swelling, and 
easy fatigue in the right foot, there was no indication that 
these symptoms existed in the left foot.  The Veteran denied 
any functional incapacitating episodes; and he does not use 
any assistive devices or corrective shoes.  He reported that 
he is limited in ambulation and standing; however, he is self 
sufficient in day-to-day activities.  Upon examination 
inversion was 25 degrees and eversion was 15 degrees.  In all 
planes there was no associated pain or additional limitations 
with repetitive use.  There was slight edema in the right 
foot; but none in the left.  Gait was antalgic mildly with no 
additional calluses or skin breakdowns.  There were no 
vascular changes.  The Veteran was unable to squatting or toe 
stand on his heels or toes.  

The Board finds that the Veteran's plantar fasciitis and 
metatarsalgia of the left foot is not severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for plantar 
fasciitis and metatarsalgia of the left foot must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges that the Veteran 
stated at his February 2006 examination that he missed two to 
three days of work in the past year as a result of his 
disabilities; and that at his July 2006 examination, he 
reported working only part time.  Nonetheless, this does not 
constitute marked interference with employment.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for 


submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision with regard to any issue.


ORDER

The appeal is denied.



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


